       Case
        Case4:18-cr-00097-BMM
             4:18-cr-00097-BMM Document
                                Document59-1
                                         60 Filed
                                             Filed08/23/19
                                                   08/23/19 Page
                                                             Page11ofof11




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                   Case No. CR-18-97-GF-BMM

               Plaintiff,
                                                       ORDER
                 vs.

 WILLARD WILSON WHITE III,
              Defendant.

      Defendant Willard Wilson White III, having filed a Motion to Continue the

Sentencing Hearing, the Government having no objection and good cause appearing;

      IT IS HEREBY ORDERED that the Sentencing Hearing, presently scheduled

for Wednesday, September 25, 2019, at 1:30 p.m., shall be continued to

Wednesday, October 9, 2019 at 11:00 a.m. before the undersigned.

      IT IS FURTHER HEREBY ORDERED that the Sentencing Memoranda are

due, October 2, 2019.

      DATED this 23rd day of August, 2019.




                                       1
